DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of the rotation detection section is disposed in the space defined in the first magnetic body, wherein the first magnetic body and the rotation detection section are disposed on a same surface side of the magnet, wherein the magnet has a first magnetized surface and a second magnetized surface which are opposite to each other and are perpendicular to the magnetization direction, and wherein the first magnetic body and the rotation detection section are disposed in an opposed relation to the first magnetized surface, the rotation operation device further comprising a magnetic member disposed in an opposed relation to the second magnetized surface [claim 7] … an operating physical force is generated according to changes in positions of the magnetic poles and the first tooth portions, which are caused by rotation of the magnet, wherein the rotation operation device further comprises a second magnetic body having second tooth portions formed at predetermined intervals along a circumferential direction such that the second tooth portions extend in radial directions of the magnet, wherein the first magnetic body and the second magnetic body are arranged such that the first magnetic body and the second magnetic body sandwich the magnet, wherein the magnet overlaps with the first tooth portions and the second tooth portions in the direction of the predetermined axis, and wherein the operating physical force is generated according to changes in positions of 3ATTORNEY DOCKET NO. CANO-4419 the magnetic poles, and the first tooth portions and the second tooth portions, which are caused by rotation of the magnet [claim 9].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837